NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4973-16T4


STATE OF NEW JERSEY,

          Plaintiff-Appellant,

v.

LLOYD N. RIDDICK, a/k/a
TIGUE LLOYD RIDDICK,

     Defendant-Respondent.
__________________________

                    Argued November 9, 2018 – Decided November 19, 2018

                    Before Judges Simonelli and Whipple.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Bergen County, Indictment No. 17-04-0560.

                    Justin M. Blasi, Special Deputy Attorney General/
                    Acting Assistant Prosecutor, argued the cause for
                    appellant (Dennis Calo, Acting Bergen County
                    Prosecutor, attorney; Justin M. Blasi, of counsel and on
                    the brief).

                    James K. Smith, Jr., Assistant Deputy Public Defender,
                    argued the cause for respondent (Joseph E. Krakora,
                    Public Defender, attorney; James K. Smith, Jr., Susan
            C. Green and Michele Friedman, Assistant Deputy
            Public Defenders, on the brief).

PER CURIAM

      Defendant Lloyd N. Riddick pled guilty under N.J.S.A. 2C:40-26(b) to

fourth degree operating a motor vehicle during a period of license suspension

by operating a motor vehicle while his license was suspended for a second or

subsequent violation of N.J.S.A. 39:4-50. On July 24, 2017, the trial court

sentenced defendant to 180 days in the county jail under N.J.S.A. 2C:40-26(c),

suspended the sentence, and imposed a one-year noncustodial probationary

term. On appeal, the State contends the suspended custodial sentence is an

illegal sentence requiring reversal. Although we agree the sentence was illegal,

we are nonetheless constrained to dismiss this appeal.

      The State can move to correct an illegal sentence at any time. State v.

Shepard, 125 N.J. Super. 332, 336 (App. Div. 1973). However, the sentence

must be corrected before it has been completed. State v. Murray, 162 N.J. 240,

247 (1998). The court may stay a probationary sentence "on appropriate terms

if an appeal is filed." R. 2:9-3(c). If the State fails to move for a stay pending

appeal and the sentence has already been completed, double jeopardy principles

will bar a sentence increase. See State v.Farr, 183 N.J. Super. 463, 470-72 (App.

Div. 1982). Once the period of probation or sentence suspension is over, the

                                                                          A-4973-16T4
                                        2
sentence is complete. See N.J.S.A. 2C:45-2(c). The court cannot enlarge the

punishment after the sentence imposed has been satisfied and the defen dant

discharged. State v. Schubert, 212 N.J. 295, 309 (2012). Notably, the State did

not addressed this issue.

      The State did not request a stay of sentence, and defendant has completed

his probationary term. The sentence cannot be corrected. Accordingly, this

appeal must be dismissed.

      Appeal dismissed.




                                                                       A-4973-16T4
                                      3